DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/16/2022 has been entered.  Claims 1-8 and 11-22 remain pending in the present application. 
Allowable Subject Matter
Claims 1-8 and 11-22 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: In the Non-Final Rejection dated 11/16/2021, the Examiner set forth a drawing objection, a 35 USC 112 rejection, rejections of claims 1-9 and 11-20 in view of prior art references Adomeit US 7702207, Timmins US 2015/0219865, Pickles US 5697811, Demers US 2009/0163043, and Cooke US 2010/0220967 and objecting to claim 10 as including allowable subject matter.  Applicant has provided a response dated 2/16/2022 which has overcome all of the issues set forth by the Examiner.  Specifically, the Examiner has considered the Applicant’s Remarks in reference to the drawing objection and 35 USC 112 rejection and has found them persuasive in overcoming both of those issues.  Furthermore, Applicant has amended claim 1 to incorporate the allowable limitations in previously presented claim 10 and intervening claim 9 to put claim 1 in condition for allowance.  Lastly, Applicant has amended claim 14 in a manner which overcomes the prior art of record.  Therefore, it is the Examiner’s position that there are no other outstanding issues and Applicant’s reply has placed the application in condition for allowance.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632